DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on February 26, 2021.  As directed by the amendment: claim 13 has been amended, claims 14, 21, 28, and 30 have been cancelled, and claims 37-40 have been added.  Thus, claims 13, 15, 16, 18-20, 23, 24, 26, 27, 29, 31, 32, and 34-40 are presently pending in this application.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every 112(a) rejections previously set forth in the Final Office Action mailed November 6, 2020.
Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive. 
Zarins I discloses a first plurality of electrodes 1028 that exit proximally of the (expandable) member 1030 and a second plurality of electrodes 1029 that exit distally of the (expandable) member 1030.In contrast, amended independent claim 13 recites …a single plurality of tines”.  The examiner respectfully disagrees and asserts that only tines 1028 in fig. 11 were relied upon for the teaching of the plurality of tines and represent a singular plurality.  The examiner further notes that “a single” is not a closed limitation (e.g. “consisting of” or “consisting essentially of”) and the claim is not limited to only a single plurality of tines/side openings.  For these reasons, the examiner maintains that Zarins discloses the newly amended claim limitation.
Further, the examiner notes that Zarins discloses that the positioning element (930/1030) can be placed at multiple locations, including positioned both distal to tines 926 and proximal to tines 924 (paragraph 117) so that of the tines would be positioned proximal to the balloon.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "the wall" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 38-40 are also rejected by virtue of being dependent on claim 37.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15, 16, 18-20, 23, 24, 26, 27, 29, 32, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarins (US 20080255642) in view of Hinchliffe (US 20020143302) and in further view of Bunch (US 20120071832) and in further view of Zarins (US 20150065945), hereinafter “Zarins ‘945”.
Regarding claim 13, Zarins discloses 
a method for treating renal hypertension (paragraphs 11 and 12 discloses hypertension) via injection of ablation fluid (paragraph 124, lines 6-12 discloses delivering fluid above 45°C and paragraph 36 discloses that temperatures above 45°C ablate tissue), the method comprising: 
inserting an apparatus (900/1000 in figs. 10 and 11) intravascularly over a guidewire to access the renal artery (paragraph 118; fig. 10), the apparatus including a flexible elongated member (1022 show an elongated member which must be somewhat flexible to navigate to the renal artery; additionally, all materials display some degree of flexibility) and a single plurality of tines (1028 in fig. 11), the tines having a sharp tip to penetrate a wall of the artery (fig. 11); 
inflating a balloon to seal off the renal artery from ablation fluid distally to where the balloon is placed (1030 in figs. 10 and 11; paragraph 117 discloses the element as being a balloon and can be placed distally to the tines which would block ablation fluid from moving past where the balloon is located); 
deploying the plurality of tines (paragraph 117, lines 4-7) radially through a single plurality of side openings (1024 in fig. 11) in the elongated member located proximally of the balloon (fig. 11) so the tines penetrate the wall of the artery (fig. 11), the tips of the tines curving radially outwardly (fig. 11); 

wherein the apparatus includes a centering structure positioned proximal of the balloon (paragraph 124, lines 1-6 discloses that the embodiment shown in fig. 11 is the same as the embodiment shown in fig. 10 except the infusion needles are replaced with electrode needles; paragraph 117 discloses one centering structure 930, which is shown in fig. 10 and disclosed to be an inflatable balloon, positioned distally from the tines 928 and further discloses that a second centering structure can be placed proximally from the tines) and the side openings in the elongated member positioned distally of the centering structure and proximally of the balloon (paragraph 117, lines 16-20).
Zarins does not explicitly disclose the method further includes the step of expanding the centering structure, the centering structure open to enable blood flow therethrough.  However, Zarins teaches the step of expanding the element 930 in order to facilitate positioning of the catheter and further teaching a second element (considered to read on the claimed centering structure) can be placed proximal to the openings 924.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of Zarins to include the step of expanding the centering structure for the purpose of centering/positioning the catheter within the vessel (paragraph 117).  

Further, Zarins does not teach or disclose injecting the fluid through a plurality of side openings in the tines, or advancing an actuator in a first direction to deploy the plurality of tines.
Hinchliffe teaches an apparatus (10 to fig. 1) for delivering ablation fluid to the body (paragraph 3) through a plurality of tines (80 in fig. 1) having a plurality of side openings (83 to fig. 1; paragraph 43).  Hinchliffe further teaches deploying the tines through the method step of advancing an actuator (30 in fig. 1) in a first direction to deploy the plurality of tines (paragraph 43).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the tines of Zarins to have a plurality of side openings to deliver ablation fluid and to modify the method to include the step of advancing an actuator in a first direction to deploy the plurality of tines, as taught by Hinchliffe.  The modification of the plurality of side openings in the tines would allow for a greater distribution of the ablation tissue to the nerve tissue.  Since Zarins discloses deployment of the tines (paragraph 117), the 
Additionally, Zarins does not explicitly disclose the plurality of tines are received in lumens and that the lumens are spaced approximately equidistant from each other.  
Bunch teaches a device comprising a plurality of tines for delivering fluid to a treatment site (80 in fig 1A) which are deployed out of an elongated member (12 in fig. 1A).  Bunch further teaches that the plurality of tines are received within lumens defined by the elongated member (paragraph 30, see below) and that are spaced equidistant from each other (paragraph 30).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the modified method of Zarins to have the plurality of tines received within lumens defined by the elongated member that are spaced approximately equidistant from each other, as taught by Bunch.  Bunch teaches that the lumens serve to help position the tines outwardly from the elongated member (paragraph 39).  The modification of the lumens being spaced equidistant from each other would facilitate equal distribution of ablation fluid. 

    PNG
    media_image1.png
    519
    644
    media_image1.png
    Greyscale


Finally, Zarins does not teach or disclose placing a balloon of the apparatus adjacent to a branch in the renal artery such that the balloon spans the branch such that the renal artery distal to the branch is sealed to ablation fluid.
Zarins ‘945 teaches a method of ablating nerves (paragraph 48) and placing a balloon (24 in fig. 9) near an arterial branch (fig. 9) so that the balloon spans the branch (fig. 9).  Since Zarins further discloses that the balloon can be positioned at any desired location within the renal vasculature (paragraph 70), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of Zarins to include the step of placing the balloon adjacent a branch in the 
Regarding claim 15, in the modified method of Zarins, Zarins discloses the tip of the tines does not extend distally of a distal tip of the apparatus (fig. 11).
Regarding claim 16, in the modified method of Zarins, Zarins discloses advancing the actuator advances the tines to exit proximally so the sharp tips are proximal of the balloon (fig. 11 shows tines 1028 proximal from balloon 1030).
Regarding claim 18, in the modified method of Zarins, Zarins discloses the step of advancing the actuator is performed after the step of inflating the balloon (paragraph 117, lines 4-7 discloses deploying the electrode needles after expanding element 930; paragraph 124, lines 4-6 discloses that the embodiment shown in fig. 11 replaces the electrode needles with infusion needles, accordingly, in the fig. 11 embodiment, the infusion needles would get deployed after expanding element 1030).
Regarding claim 19, in the modified method of Zarins, Zarins discloses the centering structure includes a basket configuration (paragraph 117, lines 1-4).
Regarding claim 20, in the modified method of Zarins, Zarins discloses the tines are deployed (paragraph 117) to a deployed position extending through the side openings and radially with respect to the elongated member (fig. 11).  However, modified Zarins does not explicitly teach or disclose the actuator is actuable to a first position to move the tines from a retracted position within an elongated member of the apparatus.

Regarding claim 23, modified Zarins teaches all of the claimed limitations set forth in claim 13, as discussed above.  Zarins further discloses the plurality of tines are deployed in a curved shape (fig. 11).  However, modified Zarins does not teach or disclose the plurality of tines are composed of shape memory metal so that advancing the actuator in a first direction exposes the tines to assume a curved shape memory position.
As discussed above, Hinchliffe teaches an apparatus (10 in fig. 1) comprising a plurality of deployable tines (80 in fig. 1) which are composed of shape memory material (2:61-63) so that advancing the actuator in a first direction exposes the tines to assume a curved shape memory position (fig. 1).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified 
Regarding claim 24, in the modified method of Zarins, Zarins discloses the tines exit proximally of the balloon when the actuator is moved to a first position (fig. 11).
Regarding claim 26, modified Zarins teaches all of the claimed limitations recited in claim 13, as discussed above, but does not teach or disclose a support tube slidably mounted within the elongated member and operatively connected to the actuator, the plurality of tines connected to the support tube.
As discussed above, Hinchliffe teaches an apparatus (10 in fig. 1) comprising an elongate member (50 in fig. 1) and an actuator (30 in fig. 1) configured to deploy a plurality of tines (80 in fig. 1).  Hinchliffe further teaches a support tube (70 to fig. 2) slidably mounted (paragraph 49) within the elongated member (fig. 2) and operatively connected to the actuator (paragraph 49), the plurality of tines connected to the support tube (paragraph 49).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the apparatus of Zarins to include a support tube slidably mounted within the elongated member and operatively connected to the actuator, the plurality of tines connected to the support tube, as taught by Hinchliffe.  This modification would allow for the tube to provide the dual function of actuating the tines and allowing for fluid to flow from an external source and exit through the tines to deliver ablation fluid (paragraph 49).
Regarding claim 27, in the modified method of Zarins, Zarins discloses the centering structure is movable from a collapsed position to an expanded position (paragraph 117 discloses the centering structure as being expandable).
Regarding claim 29, in the modified method of Zarins, Zarins discloses the elongated member includes a lumen dimensioned for insertion over the guidewire (paragraph 118, lines 1-3).  In the modified method of Zarins, Hinchliffe discloses the tines are slidable within the elongated member (paragraph 51). 
Regarding claim 32, in the modified method of Zarins, Zarins discloses the balloon is inflated prior to the step of injecting ablation fluid (paragraph 117, lines 4-7 discloses deploying the electrode needles after expanding element 930 indicating that delivering thermal energy would happen after deploying the needle to engage the vessel and, thus, after expanding the balloon; paragraph 124, lines 4-6 discloses that the embodiment shown in fig. 11 replaces the electrode needles with infusion needles, accordingly, in the fig. 11 embodiment, the infusion needles would inject ablation fluid after deployment and after expanding element 1030).
Regarding claim 34, in the modified method of Zarins, Bunch discloses the lumens defined by the elongated member are arranged such that the tines are spaced approximately 120 degrees from each other (paragraph 30).
Regarding claim 35, in the modified method of Zarins, Zarins ‘945 discloses positioning the balloon such that a first portion of the balloon is positioned proximally of the branch in the renal artery and a second portion of the balloon is positioned distally of the branch in the renal artery (fig. 9). 
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarins in view of Hinchliffe in further view of Bunch and in further view of Zarins ‘945, as applied to claims 13 and 29 above, and further in view of Brannon (US 9220562).
Regarding claim 31, modified Zarins discloses all of the limitations set forth in claims 13 and 29, as discussed above.  Zarins further discloses advancing the apparatus intravascularly to the renal artery (paragraph 118; fig. 11).  However, Zarins does not teach or disclose inserting the apparatus through a femoral artery.
Brannon teaches an apparatus and method of accessing the renal artery (fig. 1) comprising the step of inserting the apparatus (30 in fig. 1) through a femoral artery (FA in fig. 1).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of modified Zarins to include the step of inserting the apparatus through a femoral artery, as taught by Brannon.  Brannon teaches that the femoral artery and the renal artery are connected in vivo and that the femoral artery provides a suitable artery to access the renal artery.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarins in view of Hinchliffe and in further view of Bunch and in further view of Zarins ‘945, as applied to claim 13 above, and further in view of Hofling (US 5354279).
Regarding claim 36, modified Zarins teaches all of the claimed limitations set forth in claim 13, as discussed above.  While it is assumed that the balloon of Zarins is inflated through an inflation lumen extending axially through the flexible elongated 
Hofling teaches a similar device (fig. 8) which comprises an elongated member (212 in fig. 8) a plurality of tines (26 in fig. 8) received in lumens positioned circumferentially about the elongated member (28 in fig. 11).  Hofling further teaches an inflatable balloon (211 in fig. 8) which receives inflation fluid (7:27-31) through an inflation lumen (216 in fig. 8) extending axially through the elongated member (fig. 8) and positioned between the lumens receiving the plurality of tines (fig. 11).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of modified Zarins to have inflating the balloon includes communicating fluid through an inflation lumen extending axially through the flexible elongated member, the inflation lumen being located between the lumens receiving the plurality of tines.  The addition of the inflation lumen would enable inflation fluid to be supplied to the balloon.  Further, the rearrangement of the lumens for the plurality of tines to be positioned around the periphery of the elongated member and about the inflation lumen is considered an obvious design choice since this rearrangement would not have modified the operation of the device, as taught by Hofling. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Claims 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarins (US 20080255642) in view of Zarins ‘945.
Regarding claim 37, Zarins discloses a method for treating renal hypertension (paragraphs 11 and 12 discloses hypertension) via injection of ablation fluid (paragraph 
intravascularly accessing a patient's renal artery (paragraph 118; fig. 10) with an apparatus (1000 in fig. 11) including a flexible elongated member (1022 show an elongated member which must be somewhat flexible to navigate to the renal artery; additionally, all materials display some degree of flexibility) and a single plurality of tines extending through the elongated member (1028 in fig. 11; paragraph 116 discloses advancing tines 928 through the elongated member and paragraph 124 discloses that the embodiment of fig. 11 is the same as the embodiment of fig. 10 except that the infusion needles have replaced the electrode needle, indicating that the tines 1028 extend through the elongated member); 
positioning a balloon in the renal artery (1030 in fig. 11; paragraph 117 discloses the element as a balloon) inflating the balloon to seal off the renal artery (fig. 11); 
deploying the single plurality of tines radially through a single plurality of side openings in the elongated member (1024 in fig. 11) such that the single plurality of tines curve radially outward and penetrate the wall of the renal artery (fig. 11 show the tines curving outwards and penetrating the wall of renal artery RA); and 
injecting ablation fluid through the single plurality of tines to treat renal hypertension by ablating nerves (paragraph 124 discloses injecting thermal fluid which raises temperature of target tissue above 45°C and paragraph 36 discloses that temperatures above 45°C ablate tissue).

Zarins ‘945 teaches a method of ablating nerves (paragraph 48) and placing a balloon (24 in fig. 9) near an arterial branch (fig. 9) so that the balloon spans the branch (fig. 9).  Since Zarins further discloses that the balloon can be positioned at any desired location within the renal vasculature (paragraph 70), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of Zarins to include the step of placing the balloon adjacent a branch in the renal artery such that the balloon spans the branch for the purpose of preventing emboli from traveling to other parts of the patient’s body, as taught by Zarins ‘945 (paragraph 27).
Regarding claim 38, in the modified method of Zarins, Zarins discloses deploying the single plurality of tines includes deploying the single plurality of tines proximally of the balloon.
Regarding claim 39, modified Zarins teaches all of the claimed limitations set forth in claim 17, as discussed above, but does not explicitly teach deploying the single plurality of tines includes deploying the single plurality of tines distally of the balloon.
However, as discussed previously, in a separate embodiment (fig. 10) which is considered equivalent to the embodiment of fig. 11 (paragraph 124), Zarins teaches that the balloon (930 in fig. 10) can be moved to a position proximal to tines 928 (paragraph 117).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of modified Zarins to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Regarding claim 40, in the modified method of Zarins, Zarins ‘945 discloses positioning the apparatus includes orienting the balloon such that the balloon spans the branch in the renal artery (fig. 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783            
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783